NUMBER 13-12-00604-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


JAMES DARYLL
LAWRENCE SCOTT,                                                         Appellant,


                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 275th District Court
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Chief Justice Valdez
      Appellant, James Daryll Lawrence Scott, appeals his conviction for aggravated

assault, a second-degree felony.   See TEX. PENAL CODE ANN. § 22.02(a)(2) (West

2011). On April 11, 2011, appellant pleaded guilty to the offense, and the trial court

assessed his punishment at five years’ deferred adjudication community supervision.

On August 8, 2012, at a revocation hearing, the State alleged that appellant violated

conditions of his community supervision.      Defendant pleaded not true to these
allegations. The State then presented evidence, and the trial court found that appellant

violated conditions of his community supervision by failing to report to his probation

officer for four months and by committing two counts of aggravated assault. The trial

court adjudicated appellant guilty of the offense of aggravated assault, as alleged in the

indictment, and sentenced him to five years’ confinement in prison. See id.

      Concluding that “there are no grounds upon which an appeal can be predicated,”

counsel filed an Anders brief in which he reviewed the merits, or lack thereof, of the

appeal. We affirm the judgment as modified herein.

                                  I.     ANDERS BRIEF

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s appellate

counsel has filed a motion to withdraw and a brief with this Court stating that he has

found no reversible error committed by the trial court and no arguable ground of error

upon which an appeal can be predicated. Counsel’s brief meets the requirements of

Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has explained why, under controlling authority, there are

no errors in the trial court’s judgment. Counsel specifically noted that he reviewed the

following potential issues: (1) the evidence was insufficient to revoke probation; (2) the


                                            2
trial court violated appellant’s due process and due course of law; (3) appellant did not

receive adequate notice of the motion to revoke; (4) the State did not disclose all

evidence against appellant; (5) appellant was not given an opportunity to be heard; (6)

appellant was not given a right to confront and cross-examine adverse witnesses; (7)

the trial court was not “neutral and detached”; (8) the trial court did not provide a written

statement “as to the evidence relied on and the reasons revoking probation”; (9) the

appellant was entitled to be credited with more time served in jail; (10) appellant was not

given a full opportunity to present mitigation evidence at a punishment hearing; (11) a

pre-sentence investigation report should have been completed; and (12) the trial court

abused its discretion by revoking appellant’s probation. Counsel then proceeded to

explain why these potential issues are without merit. Counsel has informed this Court

that he has complied with the requirements of Anders by (1) examining the record and

finding no arguable grounds to advance on appeal, (2) serving a copy of the brief and

motion to withdraw as counsel on appellant, (3) providing appellant with a copy of the

record, and (4) informing appellant of his right to review the record and to file a pro se

response raising any ground of error or complaint which he may desire. See Anders,
386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d

at 409 n.23. More than an adequate period of time has passed, and appellant has not

filed a pro se response with this Court. 1 See In re Schulman, 252 S.W.3d at 409.




        1
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
                              II.    INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we

have found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

      We note that the reporter’s record containing the transcript from the revocation

hearing shows that appellant pleaded not true to the allegations in the State’s motion to

adjudicate guilt, but the judgment reads that he pleaded true. Accordingly, we modify

the judgment to reflect that appellant pleaded not true to the allegations in the State’s

motion to adjudicate guilt. See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d
526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d) (“The authority of an appellate court to

reform incorrect judgments is not dependent upon the request of any party, nor does it

turn on the question of whether a party has or has not objected in the trial court. The

appellate court may act sua sponte and may have the duty to do so. Appellate courts

have frequently reformed judgments to correct improper recitations or omissions relating

to punishment.”) (internal citations omitted). The judgment is affirmed as modified.

                              III.   MOTION TO WITHDRAW

      In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel.      See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80


                                            4
(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to appellant and advise him of his

right to file a petition for discretionary review. 2 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                                    ___________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of October, 2013.




        2
           No substitute counsel will be appointed. Should Appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See
id. R. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                       5